Title: To Alexander Hamilton from John Brown, 28 February 1800
From: Brown, John
To: Hamilton, Alexander

Philadelphia, February 28, 1800. “I have this Day Recd. a Letter from Mr. Bogert, Adviseing me that his Ill helth was Such that he Could Not go to Albaney and that he therefore committed the Buissiness of my Petition to Genl. Hamilton which would have beene perfectly Agreeable to me if you Could have Attended to the Same. He Informs me of your Return, and does not Advise weither you have Imployd Other Council to Attend in my behalf or Not, but that Colel Burr who he Sas has Some clame Against Angersteen is Useing every Effort to Defeat my Title, and that you think I had better Set of for Albaney Immediately. My Dr. Sr. what can I do I am No Law Year and have Confided in Mr. Bogert with Such Aid or Council as he Chose to Get, he and you know Ten times better than I Can how to Conduct the Buissiness, I theirfore Begg Your Attention to the Same.…”
